303 S.W.2d 798 (1957)
Julian Ray MADELEY, Appellant,
v.
The STATE of Texas, Appellee.
No. 29100.
Court of Criminal Appeals of Texas.
June 19, 1957.
*799 No attorney for appellant of record on appeal.
Dan Walton, Dist. Atty., Thomas D. White, Asst. Dist. Atty., Houston, and Leon Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
On March 23, 1956, appellant was assessed a term of four years in the penitentiary, upon a plea of guilty before the court, for the offense of felony theft. Sentence was pronounced and the execution thereof was suspended and appellant was released on probation.
One of the conditions of the probation was that appellant was not to violate the law of this state or of the United States.
On February 8, 1957, hearing was had on the State's motion to revoke the probation for violation of said condition, and the trial court entered order finding that appellant had violated the terms of his probation and ordered that the judgment and sentence become operative.
This is an appeal from the order revoking the probation.
Proof was offered at the hearing on February 8th showing that on September 17, 1956, a place of business was burglarized and some checks were stolen, one of which was identified as having been forged by signing the name of a fictitious person as maker.
Appellant was identified as having said forged check in his possession and of attempting to pass it as true.
The trial court did not abuse his discretion in revoking appellant's probation.
The judgment is affirmed.